Citation Nr: 1450546	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for eczema.  

3.  Entitlement to a compensable disability rating for tinea versicolor. 

4.  Entitlement to a disability rating in excess of 60 percent for genital herpes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a November 2011 rating decision of the VA RO in Milwaukee, Wisconsin.  The VA RO in Houston, Texas currently has jurisdiction over the Veteran's claims file.  

The December 2009 rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  The November 2010 rating decision continued a noncompensable disability rating for tinea versicolor and a 10 percent disability rating for genital herpes.  In a November 2011 rating decision, the RO increased the Veteran's disability rating for genital herpes from 10 percent to 60 percent, effective October 27, 2008.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has rephrased the Veteran's claim for service connection for paranoid schizophrenia as a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for eczema and to increased ratings for tinea versicolor and genital herpes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was most recently denied in an October 2007 rating decision, which he did not appeal.  

2.  Evidence received since the October 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

2.  No new and material evidence has been received since the October 2007 rating decision to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in December 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, and Social Security Administration (SSA) records have been obtained.  

The Veteran was not provided an examination in conjunction with his petition to reopen a claim of service connection for an acquired psychiatric disorder.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II.  Petition to Reopen 

In December 1998, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the basis that his claim was not well-grounded.  If a denial or dismissal of an issue became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well-grounded, VA must, upon request of the claimant or upon the motion of VA, readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000);VAOPGCPREC 03-2001 (Jan. 22, 2001).  However, the request to readjudicate must have been timely received by November 9, 2002, two years after the enactment of the VCAA.  Pub. L. No. 106-475, § 7(b)(3), (4).  Although the Veteran's claim was denied as not-well-grounded within the requisite time period, the December 1998 rating decision did not become final until March 2006 because the Veteran perfected his appeal to the Board, and in a March 2006 decision, the Board upheld the RO's December 1998 denial.  The Veteran did not appeal the March 2006 Board decision to the U. S. Court of Appeals for Veteran's claims.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2014).  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  The December 1998 rating decision is final.  

The RO denied the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder in an October 2007 rating decision.  The RO notified him of this decision by a letter dated October 10, 2007.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the October 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  

On October 27, 2008, more than one year after he was notified of the October 2007 denial, the RO received the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the October 2007 denial, the record consisted of the Veteran's STRs, SPRs, VA treatment records, SSA records, and lay statements from the Veteran and his family.  

Subsequently, additional lay evidence was received.  In February 2009, the Veteran stated that he was "100 percent stable" before going into the military, and after his separation from service, he could no longer function.  The Veteran's February 2009 statement is presumed credible.  Justus, 3 Vet. App. at 513.  However, June 1997 and July 1997 statements from the Veteran, his mother, and his ex-wife also state that the Veteran had no symptoms prior to service and that his military experience "...has shattered [him] mentally and emotionally, physically."  The Veteran's lay statement is repetitive of his and his family's assertions that were already of record in October 2007 and is therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Also in February 2009, he submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PSTD.  He asserted that his disciplinary problems in service and his work with the military police were very stressful, and that he was unable to live a normal life after he separated from service.  In March 2011, he again asserted that he worked with the military police.  These statements are presumed credible for the purposes of determining whether they are new and material.  Justus, 3 Vet. App. at 513.    However, his Veteran's SPRs which detailed his disciplinary problems and his VA treatment records from the 1990s which documented his assertion that he worked with the military police were of record at the time of the October 2007 denial.  Therefore, his assertions are not new.  Reid, 2 Vet. App. at 315.  

Additional VA medical records were also received.  These records are new.  The new VA treatment records state that the Veteran's paranoia began in service.  For example, a February 2009 record notes that the Veteran's paranoia manifested in service.  A March 2011 record from VA emergency psychiatric treatment notes that "...per review of prior notes, his psychotic symptoms first appeared while he was in the military at the age of 23.  He was first hospitalized 2-3 years after that for psychosis."  

The new medical evidence is not material because it is cumulative and redundant of evidence that was of record at the time of the October 2007 denial.  With regard to the new VA treatment records showing that the Veteran's symptoms first began while he was in the military, VA treatment records from March 1997 and February 1998 state that the Veteran's symptoms began at age 23 while he was in the military.  

The new VA treatment records also show diagnoses of and treatment for psychiatric disorders.  However, these diagnoses were already of record at the time of the October 2007 denial, and his claim was not denied due to lack of a current disability.  Therefore, this evidence is not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

In summary, the new evidence is not material because it is cumulative and redundant of evidence that was already of record at the time of the October 2007 rating decision, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 200).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder is not reopened.


REMAND

Remand is necessary in this case so that a Statement of the Case (SOC) may be issued for the Veteran's eczema claim, so private medical records may be obtained, so the Veteran may be afforded a VA skin examination, and so his genital herpes claim may be referred to the Director of the Compensation Service for consideration of an extraschedular disability rating.  

In November 2006, the RO denied the Veteran's claim of entitlement to service connection for eczema.  In January 2007, he filed a timely Notice of Disagreement with that decision.  Remand for issuance of an SOC is warranted.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

A January 2011 VA treatment record notes that the Veteran received treatment from a private dermatologist, including a prescription for cephalexin, which he wished to have filled by VA.  The AOJ must attempt to obtain these records.  

The Veteran's most recent skin examination was conducted in October 2011, while his tinea versicolor and genital herpes were inactive.  Some disorders of the skin have active and inactive stages or are subject to remission and recurrence, such as tinea versicolor and genital herpes.  The VA treatment records note treatment for both conditions, but do not describe the symptoms in a manner that would allow the Board to appropriately apply the rating criteria for skin conditions.  See 38 C.F.R. § 4.118 (2014).  Because the evaluation of disabilities that fluctuate in degree of disability are at issue, an examination of the disabilities during an active stage or during an outbreak necessary.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Because there may be difficulty evaluating the Veteran's skin disorders if the symptoms are not present at the time of the VA examination, the Board concludes the VA examination, if feasible, should be scheduled at a time when the Veteran's symptomatology is present.  

Lastly, in the report of the Veteran's most recent skin examination, the examiner noted that the Veteran's genital herpes produced significant symptoms that are not adequately addressed by the rating schedule.  Specifically, his genital herpes is not controlled by daily viral suppression therapy and he has prodromal neuritis in more than one nerve distribution.  Remand for referral to the Director of the Compensation Service is warranted.  38 U.S.C.A. § 3.321(b) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to service connection for eczema. 

2. Provide the Veteran with a release form for medical records generated by his private health care providers, including his dermatologist.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

3. Schedule the Veteran for an examination with an appropriate clinician for his tinea versicolor and genital herpes.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  To the extent possible, VA should attempt to schedule the examination during a time when the symptoms of the tinea versicolor and genital herpes are present.  If this cannot be accomplished the Veteran is encouraged to describe his symptomatology in detail to the examiner and to submit photographs of his symptoms for consideration.  The examiner should, if possible, evaluate the Veteran's complaints based on photographs of the disabilities and/or his reported history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's tinea versicolor and genital herpes, and its impact on his employability and daily activities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Refer the Veteran's claim for an increased rating of his genital herpes to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


